DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 23 November 2021, which has been entered and made of record.  Claim(s) 1, 5, 9, 13 and 16-17 have been amended.  No Claim has been added or cancelled.  Claim(s) 1-19 are pending in the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2021 has been received.  Some IDS’ issue date and inventors’ names are missing (US Publication item 51-56 and foreign paten item 18 and 31-23). The Examiner added related information with initial.  The IDS is being considered by the examiner.  

Response to Arguments
Applicant's arguments, with respect to Claim Object, see p.7, filed on 23 November 2021 have been fully considered and are persuasive.  The previous Claim Object is withdrawn after Claims 1, 5, 9, 13 and 17 being amended.
Applicant’s arguments, see p.7-9, filed on 23 November 2021, with respect to 35 U.S.C. §103 rejection to Claim 1-19 have been fully considered but they are not persuasive.
Regarding Claim 1 and reference of Lin, Applicant argues the method specifically states that the visual experience is "content experienced by the onsite physician via the augmented reality head mounted display" to integrate the visual experience "from the eyes of an onsite physician" Although the Examiner cites Lin for teaching this feature, the reference actually does not teach this at all, but rather teaches that the cited visual experience is obtained from an "overhead camera", not from an HMD (p.8 ) and It is made clear that Lin teaches that the surgical field is acquired by an overhead camera, not an HMD as required by the claim. Hence, since that camera is probably fixed, and is not associated with any local person, it clearly cannot capture a "visual experienced from the eyes of [the] onsite physician", as required by the claim (p.8 lines 19-13).  The Examiner respectfully disagrees.
In addition to using the overhead camera, Lin also discloses sending a visual experienced by an onsite physician via an augmented reality head mounted display to a remote mentor (p.5 left column Section 3.1 AR Interface Design: second paragraph: The fourth consideration was to provide the mentor with an appropriate visualization of the surgical field. Our first attempt was to use the on-board camera already built into the AR HMD).
Applicant further argues Tako, like Lin, fails to teach communicating any integrated material to any remote computer, and hence claim 1 is patentable over the combination of Lin and Tako for this reason as well, as are the remaining claims for similar reasons (p.9 lines 1-3).  The Examiner respectfully disagrees.
Tako teaches or suggests provides another user (such as assistants, nurses, or other doctors) an integrated view of the optic and scanned views on the same screen (as illustrated in Fig.3) ([0120]).  Lin discloses sending what the mentee seen to a remote mentor.  Therefore the combination of Lin and Tako discloses all the limitation of Claim 1.
Based on above reasoning, the Examiner maintains 35 U.S.C. §103 rejection to Claim 1-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“A First-Person Mentee Second-Parson Mentor AR Interface for Surgical Telementoring”, Adjunct Proceedings - 2018 IEEE International Symposium on Mixed and Augmented Reality, ISMAR-Adjunct 2018. pp. 3-8, 16-20 Oct. 2018) in view of Tako et al. (US 2017/0367771 A1).
1, Lin discloses a system for tele-proctoring a surgical procedure (Abstract lines 1-3: This application paper presents the work of a multidisciplinary group of designing, implementing, and testing an Augmented Reality (AR) surgical telementoring system), comprising: 
an augmented reality head mounted display (p.3 right column 3rd para lines 3-4: In this application paper we describe a novel system for surgical telementoring based on an AR HMD, …); and 
a computer comprising one or more processors, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors (Fig.1/2 and p.5 left column last line: host computer.  p.8 left column 3rd para line 7: computer vision algorithms), the program instructions being configured to: 
receive a visual experienced from the eyes of an onsite physician via the augmented reality head mounted display (p.3 right col. 4th par: the mentee’s view of the surgical field using an AR HMD. Also see p.5 left column Section 3.1 second paragraph: The fourth consideration was to provide the mentor with an appropriate visualization of the surgical field. Our first attempt was to use the on-board camera already built into the AR HMD); 
communicate the (p.5 left column Section 3.1 second paragraph: The fourth consideration was to provide the mentor with an appropriate visualization of the surgical field. Our first attempt was to use the on-board camera already built into the AR HMD); 
receive an interaction with the integrated view from a remote physician via the remote computer (Fig.2 and p.5  right column Section 3.3 lines 4-8: The mentor examines the surgical field, zooms in and pans the view digitally, and authors annotations as needed using touch-based gestures. The annotation authoring commands are collected (r5) and sent to the mentee subsystem via the Internet (r6)); and 
present the interaction to the onsite physician via the augmented reality head mounted display (Fig.2 and p.5  right column Section 3.3 lines 4-8: The AR HMD is connected to the Internet and directly receives the annotation commands (r7), which it uses to draw the annotations for the mentee as follows).
Lin fails to disclose receive additional content experienced by the onsite physician via the augmented reality head mounted display; integrate the visual experienced from the eyes of an onsite physician and the additional content into a single integrated view experienced by the onsite physician.
However Tako, in the same field of endeavor, discloses receive additional content ([0111]: The 360 model may also include optical information such as operating microscope visual, endoscopic visual, robotic arm visual, etc. This optical information may also be aligned with and synchronized with the 360 model) experienced by the onsite physician via the augmented reality head mounted display; integrate the visual experienced from the eyes of an onsite physician and the additional content into a single integrated view experienced by the onsite physician ([0121]: he ARS computing device 112 is further configured to integrate the prebuilt images with a live video feed received from the endoscope 106 based on navigation data also received from the tracking tip of the endoscope 106 to form an augmented reality view of the patient 104 with tracking capabilities.  Also refer to [0120]).  Tako teaches or suggests communicating an integrated view of the optic and scanned views on the same screen (as illustrated in Fig.3) to another user (such as assistants, nurses, or other doctors) ([0120]).  Lin teaches or suggests providing the mentor with an appropriate visualization of the surgical field through internet (Fig.2). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tako into that of Lin and make the system to receive additional content experienced by the onsite physician via the augmented reality head mounted display and integrate the visual experienced from the eyes of an onsite physician and the additional content into a single integrated view experienced by the onsite physician so that the surgeon 102 no longer needs to take his eyes off the microscope or endoscope 106 to look at patient scans, planning software or a MD6DM model because the virtual image and the real optical image are projected side by side, or fused together and displayed either on a display monitor 108 or on the Head-Mounted Display (HMD) 160′ as taught by Tako ([0120]).

Regarding Claim 2, Tako further discloses wherein the additional content comprises a dynamic and interactive multi-dimensional anatomical model ([0061]: For an example system, called the “Surgical Navigation Advanced Platform” (SNAP), medical images of an actual patient are transformed into a dynamic, interactive 3D scene. This dynamic and interactive image/model creates a new novel and original standard for medical imagery and has many applications), and wherein the computer is configured to integrate the visual experienced and the additional content by synchronizing and overlaying ([0141]: a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain) the anatomical model with a real visual of an anatomy of a patient experienced via the augmented reality head mounted display (Fig.31A-C and [0121]: A computing device 112, such as the Surgical Theater “Endo SNAP” System (e.g., all or part of the SNAP system 1 as described above and shown in FIGS. 31A-31C modified to incorporate the features of MD6DM), enables the ARS system 100 by obtaining patient DICOM 2D images and building virtual models in real time or obtaining prebuilt models. Data is obtained from a database 114, for example. The ARS computing device 112 is further configured to integrate the prebuilt images with a live video feed received from the endoscope 106 based on navigation data also received from the tracking tip of the endoscope 106 to form an augmented reality view of the patient 104 with tracking capabilities).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Lin modified by Tako discloses wherein the augmented reality head mounted display comprises a camera (Lin p.5 left column last paragraph: Our AR HMD has a built-in video camera which we leverage for this calibration process) configured to capture a live video feed representative of a live real life visual of a patient anatomy as experienced by the onsite physician, and wherein the computer is configured to communicate the live video feed and the additional content (Tako [0144]: It should be appreciated that a registration process may be required to align the SNAP Case received from the database 114 to a patient's anatomical scanned part or part viewed in a real time video feed via the endoscope) to the remote computer.  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 4, Lin discloses wherein the interaction comprises at least one of a markup and a note, the interaction being indicative of an instruction for performing a surgical procedure (Fig.4: notice the annotation incision).

Regarding Claims 5-6, Lin discloses wherein the computer is configured to distinguish an interaction with the visual experienced from the eyes of the onsite physician and an interaction with the additional content for identifying a distinction and wherein the computer is configured to render the received interaction based on the identified distinction (p.6 left column last line to right column line 2: The mentor places an annotation and then asks the mentee to place and hold their index where they see the virtual annotation.  Also see Fig.4 and p.5-6 Section 3.3: Lin discloses mapping 2D authored annotations to 3D).

Regarding Claim 7, Tako discloses wherein the additional content comprises close-up video generated by an endoscope, and wherein the computer is configured to communicate the live video feed and the close-up video to the remote computer ([0121]: The ARS computing device 112 is further configured to integrate the prebuilt images with a live video feed received from the endoscope 106 based on navigation data also received from the tracking tip of the endoscope 106 to form an augmented reality view of the patient 104 with tracking capabilities. It should be appreciated that the multiple views (i.e. the live feed and the retrieved images) can also be viewed separately or in parallel either on the display monitor or through the HMD 160′).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 9-15, Claims 9-15 are in similar scopes to Claims 1-7 except in the format of “method”.  Therefore the rejections to Claims 1-7 are also applied to Claims 9-15.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“A First-Person Mentee Second-Parson Mentor AR Interface for Surgical Telementoring”, Adjunct Proceedings - 2018 IEEE International Symposium on Mixed and Augmented Reality, ISMAR-Adjunct 2018. pp. 3-8, 16-20 Oct. 2018) in view of Tako et al. (US 2017/0367771 A1) as applied to Claims 3 and 9 above, and further in view of Browd et al. (US 2017/0099479 A1).
Regarding Claim 8, Lin discloses communicating the live video feed to the remote computer (Fig.2).  But Lin as modified fails to disclose wherein the augmented reality head mounted display comprises magnifying loupes for enabling a close-up view via the augmented reality head mounted display, wherein the augmented reality head mounted display is configured to determine eye position of the onsite physician relative to the loupes, and wherein the computer is configured to adjust a zoom level of the live video feed communicated to the remote computer based the determined eye position.
However Browd, in the same field of endeavor, discloses wherein the augmented reality head mounted display comprises magnifying loupes for enabling a close-up view via the augmented reality head mounted display ([0033]: The assembly 100 can replace the need for expensive surgical microscopes and even the remote robotic workstations of the near future—presenting an economical alternative to the current system of “bespoke” glass loupes used in conjunction with microscopes and endoscopes), wherein the augmented reality head mounted display is configured to determine eye position of the onsite physician relative to the loupes ([0039]: the use of eye trackers 121a-b (FIG. 1B) can be used to determine the lateral position of the user's eyes and interpupillary distance), and wherein the computer is configured to adjust a zoom level of the live video feed ([0023]: . Eye trackers 121a-b can determine the item that the user is focusing on, and can provide this indication of item selection to the control electronics 115a-b. For example, this feature allows a user to control the level of zoom applied to particular images).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Browd into that of Lin modified by Tako and to add the limitation of wherein the augmented reality head mounted display comprises magnifying loupes for enabling a close-up view via the augmented reality head mounted display, wherein the augmented reality head mounted display is configured to determine eye position of the onsite physician relative to the loupes, and wherein the computer is configured to adjust a zoom level of the live video feed communicated to the remote computer based the determined eye position in order to allow users to control viewing condition through eye sight gestures.

Regarding Claim 16, Claim 16 is in similar scope to Claim 8 except in the format of “method”.  Therefore the rejection to Claim 16 is also applied to Claim 16.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“A First-Person Mentee Second-Parson Mentor AR Interface for Surgical Telementoring”, Adjunct Proceedings - 2018 IEEE International Symposium on Mixed and Augmented Reality, ISMAR-Adjunct 2018. pp. 3-8, 16-20 Oct. 2018) in view of Tako et al. (US 2017/0367771 A1), and further in view of Browd et al. (US 2017/0099479 A1).
Regarding Claim 17, Claim 17 is in similar scope to the combination of Claims 9-11, 13-14 and 16.  Therefore the rejections to Claim 9-11, 13-14 and 16 are also applied to Claim 17.

Regarding Claims 18 and 19, Claims 18 and 19 are in similar scopes to Claims 4 and 7.  Therefore the rejections to Claims 4 and 7 are also applied to Claims 18 and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YINGCHUN HE/Primary Examiner, Art Unit 2613